The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 37-46 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The language of claims 1, 38-39 and 45 requires at least two electrodes, a conductive material or a carbon nanotube in electrical communication with the electrodes and a transition metal complex including a transition metal and a ligand including a thiol.  In some claims the conductive material comprises a carbon-carbon multiple bond moiety while in other claims the conductive material includes a carbon nanotube.  These claims also require the transition metal complex to be mixed with the conductive material or carbon nanotube and is capable of forming a stable complex with ethylene.  The transition metal complex is also required to interact with, or be associated with the carbon nanotube or the carbon-carbon multiple bond moiety.  In each of these claims there is no requirement for the transition metal complex to interact with the thiol.  Thus the claims cover ligands in which the transition metal interacts with other parts of the ligand molecule or the thiol is not available to interact with the transition metal in the complex.  In the newly cited Freire paper, a thiol group/moiety is covalently bonded to a ligand of a transition metal complex so that it falls within the claim requirement that the transition metal complex includes a thiol.  However this thiol is used to bond the transition metal complex to an electrode.  A similar situation is shown in figure 2 of the newly cited Ng paper and figure 1 of the newly cited Osorio paper.  The language of the independent claims covers these types of transition metal complexes.  However, one of ordinary skill in the art would have a high expectation that transition metal complexes of this type would bind to the electrodes of the claimed structures and any interaction with the conductive material and/or carbon nanotube would be mostly adjacent to the electrodes.  
Page 2, lines 13-25 of the instant specification show 2 formula for the transition metal complex in which L is defined as a ligand.  Page 3, lines 1-6 show another formula similar to one of the formula on page 2 of the instant specification in which L is defined as absent, a thiol or a carbon-carbon multiple bond.  A similar definition is found multiple times in the disclosure of page 11, line 21 to page 12, line 22.  However these definitions do not give any disclosure relative to what function the thiol has in the transition metal complex.  Page 13, lines 6-11 of the instant specification was the only place where examiner found a function taught for the thiol.  That function is as transition metal binding group functionalization of/on the carbon nanotube which will interact with the transition metal complex.  In other words, the thiol group is covalently and/or noncovalently associated with the carbon nanotube as a transition metal binding group which functions as a ligand of the transition metal complex as it interacts with the transition metal complex.  Moreover, the instant specification fails to show how the functionalization specifically taught for carbon nanotubes would have been expected to work with other conductive materials containing carbon-carbon multiple bonds such as the conjugated carbon-carbon multiple bonds in the material of the previously applied Esser paper.  
Thus the claims as they currently stand are not enabled by the instant disclosure.  
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 41 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires a ligand that includes a thiol.  Claim 41 defines L as absent or a ligand.  The situation when L is absent is outside of the scope of claim 1.  Claim 42 also defines L as absent so that it suffers from the same problem as claim 41.  Claim 42 additionally defines L as a carbon-carbon multiple bond.  For reasons similar to those explained above when L is absent, L being a carbon-carbon multiple bond is also outside of the scope of claim 1 which requires a ligand that includes a thiol.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 37-46 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,739,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that covers a scope similar to the patented claims and one cannot practice the patented claims without practicing the instant claims.  Claims 7 and 18 of the patent are very similar to instant claims 41 and 42.  Since the patented claims list thiol and the instant claims are limited to a thiol in the ligand, there is substantial overlap in the scope of the two claim sets.  
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.  In response to the amendment, the rejections under pre-AIA  35 U.S.C. 112 first and second paragraphs and 35 U.S.C. 103 have been withdrawn.  New rejections under pre-AIA  35 U.S.C. 112 first and fourth paragraphs have been applied against the claims and the obviousness type double-patenting rejection has been modified to account for the claim changes.  The arguments are moot with respect to the withdrawn rejections and the new issues in the rejections under pre-AIA  35 U.S.C. 112 first and fourth paragraphs.  
With respect to the obviousness-type double-patenting rejection, patented claims 7 and 18 are simi.ar to instant claims 41-42 and specifically recite that L can be a thiol.  Thus, there is still substantial overlap between the two claim sets and the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is that used above in the new rejection under pre-AIA  35 U.S.C. 112 first paragraph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlen Soderquist/
Primary Examiner, Art Unit 1797